23 F.3d 394
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Manuel JIMENEZ-ISALE, Plaintiff, Appellant,v.UNITED STATES OF AMERICA, Defendant, Appellee.
No. 93-2086
United States Court of Appeals,First Circuit.
April 26, 1994.

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF PUERTO RICO [Hon.  Juan M. Perez-Gimenez, U.S. District Judge ]
Manuel Jimenez-Isale on brief pro se.
Guillermo Gil, United States Attorney, and Michael E. O'Hare, Trial Attorney, on brief for appellee.
D.Puerto Rico.
AFFIRMED.
Before Breyer, Chief Judge, Selya and Boudin, Circuit Judges.
Per Curiam.


1
We have reviewed carefully the record in this case, the report and recommendation of the magistrate judge, the opinion and order of the district court, and the parties' briefs.  We find no merit in appellant's appeal of the denial of his petition for habeas corpus relief pursuant to 28 U.S.C. Sec. 2255.


2
We make only two remarks.  First, a review of the transcript of appellant's change of plea hearing makes clear that appellant "received 'real notice of the true nature of the charge against him,' "  Henderson v. Morgan, 426 U.S. 637, 645 (1976) (quoting  Smith v. O'Grady, 312 U.S. 329, 334 (1941)), and, therefore, that his plea was "voluntary in a constitutional sense," id.  Second, inasmuch as the sentence imposed upon appellant was within the statutory limits, the fact that it was imposed by a different judge from the one who sentenced appellant's coconspirator "is an adequate explanation for the disparity [in sentences] and eliminates any possible appearance of vindictiveness."   United States v. Quejada- Zurique, 708 F.2d 857, 861 (1st Cir.), cert. denied, 464 U.S. 855 (1983).


3
Affirmed.